Citation Nr: 0628639	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  05-33 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for cardiac disability.

2.  Entitlement to service connection for hypertension, to 
include as secondary to cardiac disability.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


INTRODUCTION

The veteran had active military service from November 1963 to 
November 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2005 rating decision of the Muskogee, 
Oklahoma, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

An August 2006 document of record establishes that the 
veteran desires a hearing before a traveling Veterans Law 
Judge of the Board of Veteran's Appeals at the local RO.  The 
veteran must be afforded the opportunity for such hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a hearing before 
a traveling Veterans Law Judge of the 
Board at the local RO.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



